Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/21 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the scope of the claim is undefined because of the following ambiguous limitation: "a medium containing a colorant by which the medium meets a color criterion while being minimally absorptive at a wavelength of the light, wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant by which the medium meets the color criterion". First, it is noted that this limitation is merely understood as a medium containing a colorant that minimally absorbs the wavelength of the light source, i.e. a medium with a colorant same color as the light source. Note that this limitation does not exclude other colors simultaneously, and the recitation of a meeting a color criterion is not given any weight because it is not clear what the criterion is intended to be and the scope of the claim is undefined. 
Independent claims 7 and 14 recite a similar limitation and are therefore treated similarly. 
The dependent claims do not overcome the deficiency of the independent claims. 
Further in claim 1, it is not clear what applicant intends by "the entrance face has disposed across its width a pattern of protuberances that disperse light". In particular, width is an abstract concept used for a measure of dimensions of a physical object and it is not a physical location or structure by itself. In this case, it is unclear if the pattern of protuberances are inside the body or on an outer surface thereof. 
Claims 12 and 19 lack the proper antecedence for "the first polymeric material" and "the second polymeric material". 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG (US 2019/0137052) in view of MOCHIZUKI (US 6955459).
Regarding claim 1, HWANG discloses a light guide of a vehicle (FIG.s 1-43) comprising an elongated body (see 230 FIG.s 17 and 32) including: an entrance face at which light is admitted into the light guide, wherein the entrance face has disposed across its width a pattern of protuberances that disperse light (see 231 FIG.s 17, 32); an exit face at which the light emanates from the light guide; an inboard side wall and an outboard side wall extending between the entrance and the exit face (structurally required), with the entrance face, the exit face, the inboard side wall, and the outboard side wall enclosing a medium that meets a color criterion (such as when being used as a taillamp see ¶[0081], [0101], [0162], [0219], [0246]-[0248]).
HWANG further teaches the light source having a single color (¶[0089], [0239]), however, HWANG does not explicitly show the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light, wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant by which the medium meets the color criterion.
MOCHIZUKI teaches the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light (understood as red light source and red medium, see col. 5 line 4-6), wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion (evident as the lamp is a taillamp of a vehicle) and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light (physically required when same color light and medium) with respect to at least one other colorant by which the medium meets the color criterion.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the same color light source and medium, such as taught by MOCHIZUKI, with the assembly of HWANG in order to achieve an improved color rendering efficiency for the vehicle light. 
Examiner notes that, absent any clarification as to what is intended by the met color criterion, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the colorant of the light guide to be same color as the light source in order to improve the light coupling efficiency there between.
Regarding claim 7, HWANG discloses an automotive lighting apparatus (FIG.s 1-43) comprising: a plurality of light sources (100 FIG. 17) that emits light at a predetermined wavelength; a light guide (230 FIG. 17) comprising: an elongated body spanning the light sources, the body including: an entrance face at which the light from the light sources is admitted into the light guide, wherein the entrance face has disposed across its width a pattern of protuberances (see 231 FIG. 17) that disperse light; an exit face at which the light from the light sources emanates from the light guide; an inboard side wall and an outboard side wall extending between the entrance face and the exit face, with the entrance face, the exit face, the inboard side wall, and the outboard side wall enclosing a medium (structurally evident) that meets a color criterion (such as when being used as a taillamp see ¶[0081], [0101], [0162], [0219], [0246]-[0248]); and a reflector (see 150 FIG. 17) interposed between the light sources and the light guide, the reflector reflecting the light from the light sources to converge (understood as directed towards) within the medium.
HWANG further teaches the light source having a single color (¶[0089], [0239]), however, HWANG does not explicitly show the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light, wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant by which the medium meets the color criterion.
MOCHIZUKI teaches the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light (understood as red light source and red medium, see col. 5 line 4-6), wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion (evident as the lamp is a taillamp of a vehicle) and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light (physically required when same color light and medium) with respect to at least one other colorant by which the medium meets the color criterion.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the same color light source and medium, such as taught by MOCHIZUKI, with the assembly of HWANG in order to achieve an improved color rendering efficiency for the vehicle light. 
Examiner notes that, absent any clarification as to what is intended by the met color criterion, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the colorant of the light guide to be same color as the light source in order to improve the light coupling efficiency there between.
Regarding claim 14, HWANG discloses an automotive vehicle (FIG.s 1-43) comprising: an automotive lighting apparatus comprising: a light guide (230 FIG. 17) comprising: a plurality of light sources (100 FIG. 17) that emits light of a predetermined wavelength; an elongated body spanning the light sources, the body including: an entrance face at which the light from the light sources is admitted into the light guide wherein the entrance face has disposed across its width a pattern of protuberances (see 231 FIG. 17) that disperses the light from the light sources; an exit face at which the light from the light sources emanates from the light guide; an inboard side wall and an outboard side wall extending between the entrance face and the exit face, with the entrance face, the exit face, the inboard side wall, and the outboard side wall enclosing a medium (evident) that meets a color criterion (such as when being used as a taillamp see ¶[0081], [0101], [0162], [0219], [0246]-[0248]); and a reflector (150 FIG. 17) interposed between the light sources and the light guide, the reflector reflecting the light from the light sources to converge within the medium.
HWANG further teaches the light source having a single color (¶[0089], [0239]), however, HWANG does not explicitly show the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light, wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant by which the medium meets the color criterion.
MOCHIZUKI teaches the medium containing a colorant by which the medium being minimally absorptive at a wavelength of the light (understood as red light source and red medium, see col. 5 line 4-6), wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion (evident as the lamp is a taillamp of a vehicle) and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light (physically required when same color light and medium) with respect to at least one other colorant by which the medium meets the color criterion.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the same color light source and medium, such as taught by MOCHIZUKI, with the assembly of HWANG in order to achieve an improved color rendering efficiency for the vehicle light. 
Examiner notes that, absent any clarification as to what is intended by the met color criterion, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the colorant of the light guide to be same color as the light source in order to improve the light coupling efficiency there between.
Regarding claims 2, 9 and 16, HWANG further discloses at least one of the entrance face and the exit face has a texture disposed thereon that disperses light (see 231 FIG. 17).
Regarding claims 3, 10 and 17, HWANG discloses the medium comprises a polymeric material (¶[0106]).
Regarding claims 4, 11 and 18, absent persuasive evidence that the claimed melt flow is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired material, such that the polymeric material has a melt flow index of 24-35 g/10 min, in accordance to a preferred manufacturing process and application of the assembly. 
Regarding claim 5, absent any clear relation to the rest of the apparatus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the material of the medium such that the medium comprises a first polymeric portion having a first photometric characteristic and a second polymeric portion having a second photometric characteristic in accordance to a preferred application of the assembly. 
Regarding claims 8 and 15, absent any clarity as to how the claimed function is achieved by the recited structure, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the structure of the prior art is capable of having intensity of the light emanating from the exit face being homogeneous across the exit face in order to achieve a desired illumination profile in accordance to an application of the light guide. 
Regarding claims 12 and 19, absent persuasive evidence that the claimed photonic characteristics is significant or related to the rest of the apparatus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick first polymeric material and second polymeric material that are like polymeric materials and the first photometric characteristic is a color that is distinct than that of the second photometric characteristic, in order to achieve a desired optical properties while keeping the structural integrity of the light guide. 
Claim(s) claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG in view of MOCHIZUKI, as applied to claims 1, 7 and 14 above, and further in view of  PARK (US 2019/0093853). 
Regarding claims 6, 13 and 20, HWANG in view of MOCHIZUKI does not explicitly show a light dispersive agent in the medium that establishes light scattering centers throughout the medium or a portion of the medium.
PARK teaches a light dispersive agent in a medium that establishes light scattering centers throughout the medium or a portion of the medium.
Use of dispersive agents in the medium is a common practice in the art, as shown by PARK, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate scatterers in the medium in order to improve the diffusion and uniformity in illumination in accordance to a preferred application of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENDER (US 9599308), MISHIMAGI (US 2003/0193815), FITCHMUN (US 2007/0195420).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875